Citation Nr: 1146324	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-27 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee, to include as secondary to the service-connected postoperative residuals of an injury to the right knee.

2.  Entitlement to an increased rating for the postoperative residuals of an injury to the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to January 1969, and from September 1977 to March 1979.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2006, September 2007, and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  

In May 2011, the Board sent the service connection claim for a VA medical opinion.  The appeal has now been returned to the Board for appellate disposition.

The issue of entitlement to an increased rating for the postoperative residuals of an injury to the right knee, currently evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current arthritis of the left knee is shown to be etiologically related to his service-connected postoperative residuals of an injury to the right knee.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's arthritis of the left knee, as secondary to the service-connected postoperative residuals of an injury to the right knee, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, for service connection, the claims folder must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

However, in this case, the Veteran contends that his left knee disorder is secondary to his already service-connected right knee disability.  Specifically, the Veteran asserts that his service-connected right knee disability forced him to place more weight on his left knee, which has, over the years, resulted in him developing his current left knee disorder.

In order to prevail under secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered as part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service- connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, the Veteran has a current diagnosis of left knee degenerative joint disease with synovial osteochondromatosis.  The Veteran is also already service-connected for postoperative residuals of an injury to the right knee.  

In regards to a medical opinion linking these two disorders, the Veteran was afforded a VA knee examination in June 2007.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that it is less likely as not (less than 50/50 probability) that the Veteran's current left knee disorder is caused by or a result of his service-connected right knee disability.  As rationale for this opinion, the VA examiner stated that there is no evidence that overuse due to an opposite-sided injury causes contralateral osteoarthritis.  The VA examiner also added that overuse does not cause osteochondromatosis (the Veteran's current left knee diagnosis).  

The Board finds the June 2007 VA examiner's rationale to be inadequate.  The VA examiner did not provide an adequate basis for his negative nexus opinion.  Specifically, he did not discuss the current level of disability of the Veteran's right knee and how it may or may not have impaired or aggravated his left knee.  

Subsequently, in February 2008, the Veteran's private physician, Dr. W.C.B., submitted a medical nexus opinion.  In regards to whether the Veteran's left knee is related to his right knee disability due to overuse, Dr. W.C.B. concluded that this would be "difficult, if not impossible to say."  Dr. W.C.B. determined that it is a possibility, but he could not say 100 percent that overuse is the reason for the Veteran's left knee problems.

In November 2010, the Veteran's private physician, Dr. K.S., provided a medical nexus opinion.  Specifically, based on the Veteran's reported history, Dr. K.S. determined that, "[i]t is certainly medically reasonable to assume that just as likely as it was that he developed osteoarthritis on his own to the left knee, that he developed it and progressed because of the extra demands placed onto the left knee as the right knee had been significantly injured in military service."

In May 2011, the Board sent the claim for a VA medical opinion.  The VA examiner determined that "it is at least as likely as not the case that the Veteran's left knee disorder was permanently aggravated, that is increased in pathology or symptomatology by the Veteran's service-connected right knee disability."  The VA examiner formed her opinion following a review of the claims file, the medical literature, and the Veteran's lay statements.  The examiner indicated that osteochondromatosis is a disorder of the synovial lining which produces loose bodies (as noted in a prior x-ray report) and that there was an increased risk of developing osteoarthritis secondary to the loose bodies damaging the cartilage in [a] particular joint.  

There are no negative nexus opinions of record.

Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported onset of his left knee disorder, persuades the Board that the Veteran's current left knee disorder is related to his already service-connected right knee disability.  As such, the claim is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for arthritis of the left knee, secondary to the service-connected postoperative residuals of an injury to the right knee, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay, a remand is required before the appeal can be properly adjudicated.  

Following the August 2010 certification of the appeal to the Board, additional medical evidence was added to the claims file.  The Board sent the Veteran and his representative a letter in August 2011 asking whether the Veteran is waiving his right to have the RO initially consider this additional evidence.  In a September 2011 letter, the Veteran responded that he wanted his appeal remanded back to the RO for a review of the new evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2011); see Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  Therefore, the Board is remanding the Veteran's increased rating claim for the RO to initially consider this additional medical evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of entitlement to an increased rating for the postoperative residuals of an injury to the right knee, currently evaluated as 10 percent disabling, in light of the additional evidence the Veteran submitted following the August 2010 Board certification.  If, after considering this additional evidence, his claim is not granted to his satisfaction, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


